                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



RICHARD J. FLORES,                                   Case No. 3:20-cv-430-AC

               Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATION
       v.

LUTHER SCHWARTZ and ROBIN MAY,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on March 20, 2021. Judge Acosta recommended that this Court dismiss Plaintiff’s Third

Claim for Relief and require Plaintiff to provide a more definite and certain statement of his

other claims. Plaintiff timely filed an objection. Defendants did not respond to Plaintiff’s

objections. The Court has reviewed de novo those portions of Judge Acosta’s Findings and

Recommendation to which Plaintiff has objected. The Court agrees with Judge Acosta’s

reasoning and adopts the Findings and Recommendation.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.




PAGE 1 – ORDER
§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

For those portions of a magistrate judge’s findings and recommendations to which neither party

has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff argues that he has alleged sufficient facts to support his first, second, and fourth

through seventh claims. Plaintiff reiterates those claims while stating that they do not require

factual augmentation or greater clarity. Plaintiff does not point to any facts in his complaint that

support his legal conclusions, and his objection is unavailing. Plaintiff also argues in his

objection that Defendants did not state what details are needed, as required by Rule 12(e) of the

Federal Rules of Civil Procedure. As Defendants stated in Defendants’ Renewed and Revised

Partial Motions to Dismiss and Motions to Make More Definite and Certain (ECF 32), there are

almost no factual allegations contained in Plaintiff’s Amended Complaint. Defendants




PAGE 2 – ORDER
sufficiently explained what was missing from each claim. Plaintiff’s objection, therefore, is

without merit.

       In his objection, Plaintiff also reiterates the nature of his third claim, which alleges that

Officer May used or threatened to use mace against Plaintiff’s dog to carry out her entry onto

Plaintiff’s property and that this was a violation of the Fourth and Fifth Amendments to the

United States Constitution. Judge Acosta correctly identified the deficiencies in Plaintiff’s

allegations.

       Further, in his objection to the findings and recommendation, Plaintiff proposed an

amendment to his complaint that would change the nature of his claim from one focused on the

use or threat of use of mace against Plaintiff’s dog to a claim alleging use or threat of use of

mace against Plaintiff himself. Plaintiff’s objection is not the proper place to amend his

complaint.

       As with his other claims for which Plaintiff has been given the opportunity to make a

more thorough statement of his allegations and claims, Plaintiff must allege facts that tell the

Court what Plaintiff contends happened, and these facts must be sufficient to show the elements

of Plaintiff’s legal claims. For example, Plaintiff argues that a domestic animal is considered

property and an unconstitutional seizure of that property may be a violation of the Fourth

Amendment. But Plaintiff has not explained to the Court or to Defendants how mace or other

chemical substances were used in the interaction at issue such that the Court or Defendants could

understand how a seizure of property occurred, let alone a constitutionally impermissible one.

       Plaintiff also argues in his objection that Defendants misquoted him. ECF 54 at 3-4.

Plaintiff may be correct because Defendants used quotation marks around two phrases that are

not contained in Plaintiff’s Second Amended Complaint. This error, however, is harmless and




PAGE 3 – ORDER
irrelevant. In both instances, Defendants paraphrased the claim that Plaintiff made. The

paraphrased quotations do not change the Court’s analysis and are generally accurate portrayals

of the underlying claims. In the future, counsel for Defendants should ensure that anything

presented to the Court as a quotation is actually an accurate quotation. Counsel also should

provide pinpoint citations to the record following any direct quotations to assist the Court in

verifying quotations when they are questioned.

       Finally, Plaintiff requests in his objections that this Court rule on Plaintiff’s motion to

add state law claims (ECF 36). That request, however, is outside the scope of the findings and

recommendation currently before the Court.

                                         CONCLUSION

       The Court ADOPTS Judge Acosta’s Findings and Recommendation. ECF 50. The Court

GRANTS Defendants’ motion to dismiss Plaintiff’s Third Claim for Relief, with leave to amend,

and GRANTS Defendants’ motion to make more definite and certain all other claims. ECF 32.

       IT IS SO ORDERED.

       DATED this 4th day of May, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 4 – ORDER
